DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-5, 7-11, 14-15 and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 1) a display panel, wherein the compensation portion comprises a first notch, and the first notch and the first opening have an overlapped region; wherein an orthographic projection of the first notch onto the first opening is within the first opening or a color resistor region adjacent to the first opening; wherein the compensation portion comprises the first notch far away from the color resistor block and a second notch close to the color resistor block; and wherein a cross-sectional area of the first notch on a first cross-section or a second cross-section is smaller than a cross-sectional area of the second notch on the first cross-section or the second cross-section, in combination with all the other claim limitations; and claim 11) a display device wherein the compensation portion comprises a first notch, and the first notch and the first opening have an overlapped region; wherein an orthographic projection of the first notch onto the first opening is within the first opening or a color resistor region adjacent to the first opening; wherein the compensation portion comprises the first notch far away from the color resistor block and a second notch close to the color resistor block; and wherein a cross-sectional area of the first notch on a first cross-section or a second cross-section is smaller than a cross-sectional area of the second notch on the first cross-section or the second cross-section, in combination with all the other claim limitations, in combination with all the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871